Citation Nr: 0203677	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rating for residuals of a right 
inguinal hernioplasty, rated as zero percent disabling from 
May 26, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from April 1961 to April 1964.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for "scar, residuals of hernioplasty for right 
indirect inguinal hernia," and assigned a zero percent 
rating.

Although the manner by which the service-connected disability 
was described by the RO suggests that the veteran's 
disability encompassed only a scar, it also appears that the 
RO has considered other potentially disabling residuals of an 
in-service hernioplasty.  This is so because of the way the 
RO rated the disability.  The RO assigned the noncompensable 
rating in November 1999 by using a hyphenated Diagnostic 
Code-7805-7338, see 38 C.F.R. §§ 4.114, 4.118 (2001), which 
means that the service-connected disability was rated by the 
RO as an inguinal hernia.  38 C.F.R. § 4.27 (2001).  
Consequently, the Board concludes that consideration must now 
be given to more than just the surgical scar.  The Board has 
characterized the issue accordingly.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.



FINDING OF FACT

The veteran does not experience recurrence of a right 
inguinal hernia or any other disabling residual of an in-
service hernioplasty; the hernioplasty scar is not poorly 
nourished, repeatedly ulcerated, tender and painful, or 
productive of any limitation of function.


CONCLUSION OF LAW

The schedular criteria for entitlement to a higher 
(compensable) rating for residuals of a right inguinal 
hernioplasty have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.114 (Diagnostic Code 7338), 4.118, 
(Diagnostic Codes 7803, 7804, 7805) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, it should be noted that, in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  In a January 2002 
letter, the RO notified the veteran of this new law, and 
explained VA's duty to notify him about his claim and to 
assist him in obtaining evidence.  Moreover, as set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements of the VCAA.  

The veteran was informed by an August 1999 letter and by the 
November 1999 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, in a January 2000 statement 
of the case and in supplemental statements of the case 
prepared in June 2000 and August 2001, the RO notified the 
veteran of all regulations pertinent to the evaluation of his 
claim for a higher rating, informed him of the reasons it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

VA fulfilled the duty to assist by aiding the veteran in 
obtaining medical evidence.  All known and available service, 
private, and VA medical records have been obtained and 
associated with the veteran's claims file.  In this regard, 
the veteran was afforded three VA examinations for the 
purpose of assessing the severity of his service-connected 
disability.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

The veteran contends that he is entitled to a higher rating 
for residuals of an in-service right inguinal hernioplasty.  
He asserts that he experiences recurring pain that is a 
residual of the hernioplasty. 

Disability evaluations are determined by comparing present 
symptomatology due to service-connected disability with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, because the veteran has appealed from 
an original rating, the Board must consider the severity of 
the disability during the entire period from the grant of 
service connection to the present time in determining whether 
separate, or "staged" ratings may be assigned for separate 
periods of time.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Under applicable schedular criteria, a 10 percent evaluation 
is warranted for superficial scars that are poorly nourished 
with repeated ulceration.  Diagnostic Code 7803.  A 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7804.  Scars may also be evaluated based on 
limitation of functioning of the part affected.  Diagnostic 
Code 7805.

Other potentially applicable criteria include those found in 
Diagnostic Code 7338.  Under these criteria, a small, 
reducible inguinal hernia, or one without true hernia 
protrusion is evaluated as noncompensably disabling.  
Diagnostic Code 7338.  A noncompensable rating is also 
assigned when the hernia has not been operated on, but is 
remediable.  Id.  A 10 percent rating is assignable for a 
postoperative recurrent hernia, readily reducible and well 
supported by a truss or belt.  Id.  A small, postoperative 
recurrent hernia, or an un-operated irremediable one, not 
well supported by truss, or not readily reducible warrants a 
30 percent rating.  Id.  A large postoperative recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, or when considered inoperable warrants a 
60 percent rating.  Id.  

Service medical records indicate that, in May 1962, a 
chronological record of medical care shows that the veteran 
had undergone a hernioplasty for a right indirect inguinal 
hernia.  A May 1962 medical report indicates that the 
veteran's sutures were removed one week after his 
hernioplasty, and the wound was healing well.  In addition, 
the veteran was again examined in June 1962 and no recurrence 
of the inguinal hernia was found.  The residual hernioplasty 
scar was found to be well healed.  The veteran's separation 
examination in February 1964 noted that a right inguinal scar 
existed.  

The veteran was provided a VA examination in August 1999.  He 
stated that about two months earlier he began having shooting 
pains in the right inguinal area, with the pains occurring 
about once a week and lasting approximately five minutes.  
The veteran indicated that he was able to do "all activities 
of daily living."  Specifically, he could drive, climb 
stairs, and walk two miles without distress.  He was employed 
and cited no recreational or occupational limitations.  Upon 
examination, the examiner noted that no evidence of hernia 
recurrence was demonstrated.  The examiner indicated that the 
veteran had some neuritis without hernia recurrence or other 
complication.  

In May 2001, the veteran was provided a VA scar examination.  
The veteran complained of sharp, needle-like shooting pains 
in his right inguinal region.  He denied any redness, 
itching, or ulceration of the scar, and denied a history of 
infection.  Upon physical examination, the examiner noted a 
4.5-inch surgical scar present in the right inguinal region.  
The scar appeared healthy, with no keloid formation.  It was 
not depressed or adherent, and there was no ulceration or 
breaking down of the skin.  In addition, there was no 
evidence of local inflammation, edema, or infection.  The 
examiner observed that the color of the scar was almost the 
same color as the surrounding skin, and that it was not 
disfiguring.  Finally, he indicated that there was "no local 
tenderness."  He also noted two surgical scars present in 
the lumbosacral area. 

The veteran was provided a VA neurological examination, also 
in May 2001.  The veteran indicated that he had undergone a 
herniorrhaphy in 1962 and had had no difficulty as a result 
until 1999 when he developed pain in his right testicle that 
radiated into his right groin.  The veteran also stated that 
he had developed low back pain in 1971 or 1972 while at work, 
and underwent surgery in 1971.  He developed recurrent back 
pain and underwent a laminectomy in 1976.  He stated that he 
was relatively free of low back pain and denied sciatic pain.  
The examiner diagnosed the veteran's pain as an "L5 
distribution pain on the right and related to his back 
condition and not to his herniorrhaphy."  

Considering all the evidence, the Board finds that the 
evidence does not support a grant of a higher rating for the 
veteran's residuals of a right inguinal hernioplasty.  The 
veteran's service medical records indicate that the veteran's 
scar was well healed.  No complaints of pain, limited 
function, or tenderness were reported by the veteran until 
1999, roughly 36 years after his hernioplasty.  

The evidence clearly shows that the scar has not been 
bothersome in any respect.  It is not poorly nourished, 
ulcerated, tender and painful, or otherwise productive of 
limited function.  As for the pain complained of by the 
veteran, the Board recognizes that the August 1999 examiner 
felt that he had "neuritis pains."  The examiner did not 
clearly indicate whether the pains were directly related to 
the veteran's herniorrhaphy, but it appears from his comments 
that he probably thought that there was indeed a 
relationship.  Nevertheless, further evaluation of a possible 
link between the veteran's pain and service-connected 
disability was specifically undertaken by a neurologist in 
May 2001, and it was determined that the pain was not due to 
service-connected disability. 

The Board finds that the more recent examination, done by a 
specialist with a view toward answering the specific question 
of etiology of the veteran's pain, is more persuasive than 
the August 1999 examiner's conclusions.  The 2001 neurologic 
evaluation more clearly addressed the question and also 
appears to be consistent with the evidence of record showing 
the absence of problems due to the hernioplasty for many 
years.  Consequently, the Board gives greater weight to the 
2001 examiner's conclusion that the veteran's pain is not due 
to the service-connected disability.  

As the scar itself is not compensably disabling under 
38 C.F.R. § 4.118, and as the pain is related to the 
veteran's back condition rather than his herniorrhaphy, a 
higher rating is not warranted.  In addition, as there has 
been no showing of recurrence of the hernia or other 
difficulties that would warrant a higher rating under 
Diagnostic Code 7338, there is no basis for awarding the 
benefit sought by the veteran.  In essence, his service-
connected disability is without disabling symptoms.

For the reasons stated, the preponderance of the evidence is 
against the veteran's claim for a higher rating for residuals 
of a right inguinal hernioplasty.  In making this 
determination, the Board has considered whether a higher 
rating was warranted at any point during the pendency of the 
claim, and finds that at no point was a "staged" rating 
warranted.  Fenderson, supra.  


ORDER

An higher rating for residuals of a right inguinal 
hernioplasty is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

